



Exhibit 10.3


Form of Shareholder Equity Alignment Restricted Stock Unit Agreement
for the
Carnival Corporation 2011 Stock Plan


THIS SHAREHOLDER EQUITY ALIGNMENT RESTRICTED STOCK UNIT AGREEMENT (this
"Agreement"), shall apply to any grant of Share holder Equity Alignment
Restricted Stock Units made to executives of Carnival Corporation, a corporation
organized under the laws of the Republic of Panama, (the “Company”) or
executives of an Affiliate, on [GRANT DATE] under the Carnival Corporation 2011
Stock Plan (the “Plan”).
WHEREAS, the Company has adopted the Plan, pursuant to which restricted stock
units may be granted in respect of Shares; and
WHEREAS, the Company desires to grant to Participant restricted stock units
pursuant to the terms of this Agreement and the Plan; and
WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the "Committee") has determined that it is in the best interests of the Company
and its shareholders to grant the shareholder equity alignment restricted stock
units provided for herein to the Participant subject to the terms set forth
herein.
NOW, THEREFORE, for and in consideration of the premises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the parties hereto,
for themselves, their successors and assigns, hereby agree as follows:
1.    Grant of Restricted Stock Units.
(a)    Grant. The Company hereby grants to select executives (each a
“Participant”) as of [GRANT DATE] (the "Date of Grant") a target number of
shareholder equity alignment restricted stock units (the "SEA RSUs") as listed
in the Participant’s EquatePlus portfolio (the "Target Amount"), on the terms
and conditions set forth in this Agreement and the Plan. Each SEA RSU represents
the right to receive payment in respect of one Share as of the Settlement Date
(as defined below), to the extent the Participant earns and is vested in such
SEA RSUs as of such Settlement Date, subject to the terms of this Agreement and
the Plan. The SEA RSUs are subject to the restrictions described herein,
including forfeiture under the circumstances described in Section 3 hereof (the
"Restrictions"). The Restrictions shall lapse and the SEA RSUs shall vest and
become nonforfeitable in accordance with Section 2 and Section 3 hereof.
(b)    Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any interpretations, amendments, rules and regulations promulgated
by the Committee from time to time pursuant to the Plan. Any capitalized terms
not otherwise defined in this Agreement shall have the definitions set forth in
the Plan. The Committee shall have final authority to interpret and construe the
Plan and this Agreement and to make any and all determinations under them, and
its decision shall be binding and conclusive upon the Participant and his legal
representative in respect of any questions arising under the Plan or this
Agreement. In the event there is any inconsistency between the provisions of the
Plan and this Agreement, the provisions of the Plan shall govern.





--------------------------------------------------------------------------------




(c)    Acceptance of Agreement. Unless the Participant notifies the Company's
Global Human Resources Department in writing to ownership@carnival.com within 10
days after delivery of this Agreement that the Participant does not wish to
accept this Agreement, the Participant will be deemed to have accepted this
Agreement and will be bound by the terms of this Agreement and the Plan.
2.    Terms and Conditions of Vesting and Settlement.
(a)    Performance and Service Conditions to Vesting. A specified percentage of
the SEA RSUs shall vest if both (A) the Participant remains in continuous
employment or continuous service with the Company or an Affiliate through the
Settlement Date (defined in Section 2(b) below), except as provided in Section
3(b), and (B) the Company achieves the Performance Goals set forth on Exhibit A
at a level equal to or above the threshold level of absolute performance, also
set forth on Exhibit A (the "Performance Threshold"). Unless provided otherwise
by the Committee, the Participant shall be deemed to not be in continuous
employment or continuous service if the Participant's status changes from
employee to non‑employee, or vice-versa. The actual number of SEA RSUs that may
vest ranges from zero to six (6) times the Target Amount, based on the extent to
which the Performance Goals are achieved, in accordance with the methodology set
forth on Exhibit A, or if less, the Maximum Grant Amount set forth on Exhibit A.
Except as otherwise provided in Section 3(b), in no event shall any SEA RSUs
vest unless and until (i) at least the Performance Threshold is achieved, (ii)
the Committee certifies that the Performance Threshold has been met and
determines the level of attainment of the Performance Goals (the
"Certification"), and (iii) the Participant has remained in the continuous
employment or continuous service of the Company or an Affiliate through the
Settlement Date. If the foregoing vesting requirements are not met, no SEA RSUs
shall vest and this grant of SEA RSUs shall be cancelled in its entirety.
(b)    Settlement. The obligation to make payments and distributions with
respect to SEA RSUs shall be satisfied through the issuance of one Share for
each vested SEA, less applicable withholding taxes (the "settlement"), and the
settlement of the SEA RSUs may be subject to such conditions, restrictions and
contingencies as the Committee shall determine. Except as otherwise provided in
Section 3(b), Earned SEA RSUs (as defined in Exhibit A) shall vest and be
settled as soon as practicable after the end of the Performance Cycle (as
defined in Exhibit A) and Certification (the "Settlement Date"), but in no event
later than March 15 of the year following the calendar year in which
Certification occurs.
3.    Termination of Employment or Service with the Company.
(a)    Termination by the Company for Cause. If the Participant's employment or
service with the Company or an Affiliate terminates for Cause, then all
outstanding SEA RSUs shall immediately terminate on the date of termination of
employment or service.
(b)    Death or Disability or Termination by the Company Without Cause. If the
Participant's employment or service with the Company or an Affiliate terminates
due to the Participant's death or if the Participant's employment or service is
terminated by the Company or an Affiliate without Cause or due to the
Participant's Disability, then the Participant shall be deemed to have vested on
the date of termination in a number of SEA RSUs equal to the product of (i) the
Target Amount of SEA RSUs multiplied by (ii) a fraction, the numerator of which
is the number of days elapsed during the period commencing on the Date of Grant
through and including the date of termination, and the denominator of which is
1,095, rounded down to the nearest whole SEA, and the remaining unvested portion
of the SEA RSUs shall terminate on the date of termination of employment or
service. The vested SEA RSUs shall be settled as soon as practicable after the
date of the Participant's termination of employment or service, but in no event
later than March 15 of the year following the calendar year in which the
Participant's termination date occurs.
(c)    Other Termination. If the Participant's employment or service with the
Company or an Affiliate terminates for any reason other than as otherwise
described in the foregoing provisions of this Section 3 (whether due to
voluntary termination, Retirement, or otherwise) then all outstanding SEA RSUs
shall immediately terminate on the date of termination of employment or service.


2



--------------------------------------------------------------------------------




4.    Dividends and Voting Rights. The Participant shall not be deemed for any
purpose to be the owner of any Shares subject to the SEA RSUs and shall not have
any rights of a shareholder with respect to the SEA RSUs, including, but not
limited to, voting or dividend rights, until delivery of the applicable Shares
underlying the SEA RSUs on the Settlement Date. The Company shall not be
required to set aside any fund for the payment of the SEA RSUs. Further, the SEA
RSUs subject to this grant shall not be credited with Dividend Equivalents.
5.    Released SEA RSUs. Following the Participant's termination of employment
or service with the Company or an Affiliate for any reason, the Participant (or
the Participant's beneficiary, if applicable) must provide for all Shares
underlying released SEA RSUs (including those issued under this Agreement as
well as Shares underlying released SEA RSUs issued under any other similar
agreement, whether on account of termination or previously released in
connection with the vesting terms of such similar agreement) to be liquidated or
transferred to a third party broker after all required documentation and tax
withholding guidance is received no later than six months following the later of
(i) the Participant's date of termination or (ii) the latest Settlement Date or
other applicable vesting or settlement date (whether under this Agreement or a
similar agreement) occurring following the Participant's termination. If the
Participant (or the Participant's beneficiary, as applicable) fails to liquidate
or transfer the Shares prior to the end of the applicable six month period, the
Company is hereby authorized and directed by the Participant either, in the
Company's discretion: (i) to sell any such remaining Shares on the Participant's
(or the Participant's beneficiary's) behalf on the first trading date following
the end of such period on which the Company is not prohibited from selling such
Shares; or (ii) to transfer such Shares to the Company's stock transfer agent
for registration in the Participant's (or the Participant's beneficiary's) name.
The Company will not be responsible for any gain or loss or taxes incurred with
respect to the Shares underlying the released SEA RSUs in connection with such
liquidation or transfer.
6.    Miscellaneous.
(a)    Compliance with Legal Requirements. The granting and settlement of the
SEA RSUs, and any other obligations of the Company under this Agreement, shall
be subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required. If the settlement of the SEA RSUs would be prohibited by law,
the settlement shall be delayed until the earliest date on which the settlement
would not be so prohibited.
(b)    Transferability. Unless otherwise provided by the Committee in writing,
the SEA RSUs shall not be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or the
laws of descent and distribution and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company; provided, that, the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.
(c)    Tax Withholding. The Participant acknowledges that, regardless of any
action taken by the Company or, if different, the Participant's employer (the
Employer), the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefits tax, payment on account or other tax-related items related
to the Participant's participation in the Plan and legally applicable to the
Participant (Tax-Related Items), is and remains the Participant's responsibility
and may exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the SEA RSUs, including, but not limited
to, the grant, vesting or settlement of the SEA RSUs, the subsequent sale of
Shares acquired pursuant to such settlement and the receipt of any dividends;
and (2) do not commit to and are under no obligation to structure the terms of
the grant or any aspect of the SEA RSUs to reduce or eliminate the Participant's
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one
jurisdiction, the Participant acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


3



--------------------------------------------------------------------------------




Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company or its agent to satisfy any applicable
withholding obligations with regard to all Tax-Related Items by one or a
combination of the following: (i) withholding from the Participant's wages or
other cash compensation paid to the Participant by the Company and/or the
Employer; or (ii) withholding from proceeds of the sale of Shares acquired upon
settlement of the SEA RSUs either through a voluntary sale or through a
mandatory sale arranged by the Company (on the Participant's behalf pursuant to
this authorization without further consent); or (iii) withholding in Shares to
be issued upon settlement of the SEA RSUs.
Notwithstanding the foregoing, if the Participant is an officer subject to
Section 16 of the Exchange Act, the Company will withhold in Shares only upon
advance approval by the Committee or the Board.
Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case the Participant will receive a refund of any over-withheld amount in
cash and will have no entitlement to the Share equivalent. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Grant, notwithstanding that a number of the Shares are held back
solely for the purpose of paying the Tax-Related Items.
Finally, the Participant agrees to pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant's participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant's obligations in connection
with the Tax-Related Items.
(d)    Nature of Grant. In accepting the grant, the Participant acknowledges,
understands and agrees that:
(i)    the Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Company at any time, to the extent permitted by the Plan;
(ii)    the grant of the SEA RSUs is voluntary and occasional and does not
create any contractual or other right to receive future grants of SEA RSUs, or
benefits in lieu of SEA RSUs, even if SEA RSUs have been granted in the past;
(iii)    all decisions with respect to future awards or other grants, if any,
will be at the sole discretion of the Company;
(iv)    the Participant is voluntarily participating in the Plan;
(v)    the SEA RSUs and the Shares subject to the SEA RSUs, and the income and
value of same, are not intended to replace any pension rights or compensation;
(vi)    the SEA RSUs and the Shares subject to the SEA RSUs, and the income and
value of same, are not part of normal or expected compensation for purposes of,
including, without limitation, calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;
(vii)    the future value of the underlying Shares is unknown, indeterminable
and cannot be predicted with certainty;


4



--------------------------------------------------------------------------------




(viii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the SEA RSUs resulting from the termination of the Participant's
employment or other service relationship (for any reason whatsoever, whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any), and in consideration of the grant of the SEA
RSUs, the Participant agrees not to institute any claim against the Company, the
Employer, or any member of the Combined Group and its Affiliates;
(ix)    unless otherwise agreed with the Company, the SEA RSUs and the Shares,
and the income and value of same, are not granted as consideration for, or in
connection with, the service the Participant may provide as a director of the
Company or any member of the Combined Group and its Affiliates;
(x)    unless otherwise provided in the Plan or by the Company in its
discretion, the SEA RSUs and the benefits evidenced by this Agreement do not
create any entitlement to have the SEA RSUs or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of the
Company; and
(xi)    if the Participant resides outside of the United States or is otherwise
subject to the laws of a country outside the United States:
(A)    the SEA RSUs and the Shares subject to the SEA RSUs, and the income and
value of same, are not part of normal or expected compensation for any purpose;
and
(B)    neither the Company, the Employer or any member of the Combined Group or
its Affiliates shall be liable for any foreign exchange rate fluctuation between
the Participant's local currency and the United States Dollar that may affect
the value of the SEA RSUs or of any amounts due to the Participant pursuant to
the settlement of the SEA RSUs or the subsequent sale of any Shares acquired
upon settlement.
(e)    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant's participation in the Plan, or the Participant's acquisition or
sale of the underlying Shares. The Participant should consult with the
Participant's own personal tax, legal and financial advisors regarding the
Participant's participation in the Plan before taking any action related to the
Plan.
(f)    Clawback/Forfeiture.
(i)    Notwithstanding anything to the contrary contained herein, in the event
of a material restatement of the Company's issued financial statements, the
Committee shall review the facts and circumstances underlying the restatement
(including, without limitation any potential wrongdoing by the Participant and
whether the restatement was the result of negligence or intentional or gross
misconduct) and may in its sole discretion direct the Company to (A) cancel all
outstanding SEA RSUs and/or (B) recover all or a portion of any income or gain
realized on the settlement of the SEA RSUs or the subsequent sale of Shares
acquired upon settlement of the SEA RSUs with respect to any fiscal year in
which the Company's financial results are negatively impacted by such
restatement. If the Committee directs the Company to recover any such amount
from the Participant, then the Participant agrees to and shall be required to
repay any such amount to the Company within 30 days after the Company demands
repayment. In addition, if the Company is required by law to include an
additional "clawback" or "forfeiture" provision to outstanding grants, under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or otherwise, then
such clawback or forfeiture provision shall also apply to this Agreement as if
it had been included on the Date of Grant and the Company shall promptly notify
the Participant of such additional provision. In addition, if a Participant has
engaged or is engaged in Detrimental Activity after the Participant's


5



--------------------------------------------------------------------------------




employment or service with the Company or its subsidiaries has ceased, then the
Participant, within 30 days after written demand by the Company, shall return
any income or gain realized on the settlement of the SEA RSUs or the subsequent
sale of Shares acquired upon settlement of the SEA RSUs.
(ii)    For purposes of this Agreement, "Detrimental Activity" means any of the
following: (i) unauthorized disclosure of any confidential or proprietary
information of the Combined Group, (ii) any activity that would be grounds to
terminate the Participant's employment or service with the Combined Group for
Cause, (iii) whether in writing or orally, maligning, denigrating or disparaging
the Combined Group or their respective predecessors and successors, or any of
the current or former directors, officers, employees, shareholders, partners,
members, agents or representatives of any of the foregoing, with respect to any
of their respective past or present activities, or otherwise publishing (whether
in writing or orally) statements that tend to portray any of the aforementioned
persons or entities in an unfavorable light, or (iv) the breach of any
noncompetition, nonsolicitation or other agreement containing restrictive
covenants, with the Combined Group. For purposes of the preceding sentence the
phrase "the Combined Group" shall mean "any member of the Combined Group or any
Affiliate". Notwithstanding the foregoing, nothing in this Agreement prohibits
the Participant from voluntarily communicating, without notice to or approval by
the Company, with any federal or state government agency about a potential
violation of a federal or state law or regulation or to participate in
investigations, testify in proceedings regarding the Company's or an Affiliate’s
past or future conduct, or engage in any activities protected under whistle
blower statutes. Further, pursuant to the Defend Trade Secrets Act of 2016, the
Participant shall not be held criminally, or civilly, liable under any federal
or state trade secret law for the disclosure of a trade secret that is made in
confidence either directly or indirectly to a federal, state, or local
government official, or an attorney, for the sole purpose of reporting, or
investigating, a violation of law. Moreover, the Participant may disclose trade
secrets in a complaint, or other document, filed in a lawsuit, or other
proceeding, if such filing is made under seal. Finally, if the Participant files
a lawsuit alleging retaliation by the Company or an Affiliate for reporting a
suspected violation of the law, the Participant may disclose the trade secret to
the Participant’s attorney and use the trade secret in the court proceeding, if
the Participant files any document containing the trade secret under seal and
does not disclose the trade secret, except pursuant to court order.
(g)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any breach of this Agreement
shall be held to constitute a waiver of any other breach or a waiver of the
continuation of the same breach.
(h)    Notices. Any written notices provided for in this Agreement or the Plan
shall be in writing and shall be deemed sufficiently given if either hand
delivered or if sent by fax or overnight courier, or by postage paid first class
mail. Notices sent by mail shall be deemed received three business days after
mailing but in no event later than the date of actual receipt. Notices shall be
directed, if to the Participant, at the Participant's address indicated by the
Company's records, or if to the Company, at the Company's principal executive
office.
(i)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.
(j)    No Rights to Continued Employment. Nothing in the Plan or in this
Agreement shall be construed as giving the Participant any right to be retained,
in any position, as an employee, consultant or director of the Company or its
Affiliates or shall interfere with or restrict in any way the right of the
Company or its Affiliates, which are hereby expressly reserved, to remove,
terminate or discharge the Participant at any time for any reason whatsoever.
The rights and obligations of the Participant under the terms and conditions of
the Participant's office or employment shall not be affected by this Agreement.
The Participant waives all and any rights to compensation and damages in
consequence of the termination of the


6



--------------------------------------------------------------------------------




Participant's office or employment with any member of the Combined Group or any
of its Affiliates for any reason whatsoever (whether lawfully or unlawfully)
insofar as those rights arise, or may arise, from the Participant's ceasing to
have rights under or the Participant's entitlement to the SEA RSUs under this
Agreement as a result of such termination or from the loss or diminution in
value of such rights or entitlements. In the event of conflict between the terms
of this Section 6(j) and the Participant's terms of employment, this Section
will take precedence.
(k)    Beneficiary. In the event of the Participant's death, any Shares that
vest pursuant to Section 3(b) of this Agreement will be issued to the legal
representative of the Participant’s estate.
(l)    Successors. The terms of this Agreement shall be binding upon and inure
to the benefit of the Company and its successors and assigns, and of the
Participant and the beneficiaries, legal representatives, executors,
administrators, heirs and successors of the Participant.
(m)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations in respect thereto. No change, modification or waiver of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by the parties hereto, except for any changes permitted without
consent of the Participant in accordance with the Plan.
(n)    Governing Law; JURY TRIAL WAIVER.  This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida without regard
to principles of conflicts of law thereof, or principles of conflicts of laws of
any other jurisdiction which could cause the application of the laws of any
jurisdiction other than the State of Florida. THE PARTIES EXPRESSLY AND
KNOWINGLY WAIVE ANY RIGHT TO A JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER
OR IN CONNECTION WITH THIS AGREEMENT IS LITIGATED OR HEARD IN ANY COURT.
(o)    Data Protection. The Participant hereby explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
the Participant's personal data as described in this Agreement and any other
SEARSU grant materials ("Data") by and among, as applicable, the Employer, the
Company and any member of the Combined Group or its Affiliates for the exclusive
purpose of implementing, administering and managing the Participant's
participation in the Plan.
The Participant understands that the Company and the Employer may hold certain
personal information about the Participant, including, but not limited to, the
Participant's name, home address and telephone number, email address, date of
birth, social insurance number, passport or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all SEA RSUs or any other entitlement to shares of stock
granted, canceled, exercised, vested, unvested or outstanding in the
Participant's favor, for the exclusive purpose of implementing, administering
and managing the Plan.
The Participant understands that Data will be transferred to Equatex AG and its
affiliates, or such other stock plan service provider as may be selected by the
Company in the future, which is assisting the Company with the implementation,
administration and management of the Plan. The Participant understands that the
recipients of the Data may be located in the United States or elsewhere, and
that the recipients' country may have different data privacy laws and
protections than the Participant's country. The Participant understands that if
the Participant resides outside of the United States, the Participant may
request a list with the names and addresses of any potential recipients of the
Data by contacting the Global Human Resources Department. The Participant
authorizes the Company, Equatex AG and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing


7



--------------------------------------------------------------------------------




the Participant's participation in the Plan. The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant's participation in the Plan. The Participant understands
that if the Participant resides outside of the United States, the Participant
may, at any time, view Data, request information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Global Human Resources Department. Further, the Participant understands that
the Participant is providing the consents herein on a purely voluntary basis. If
the Participant's country does not consent, or if the Participant later seeks to
revoke the Participant's consent, the Participant's employment status or service
with the Employer will not be affected; the only consequence of refusing or
withdrawing the Participant's consent is that the Company would not be able to
grant SEA RSUs or other equity grants to the Participant or administer or
maintain such grants. Therefore, the Participant understands that refusing or
withdrawing the Participant's consent may affect the Participant's ability to
participate in the Plan. For more information on the consequences of the
Participant's refusal to consent or withdrawal of consent, the Participant
understands that the Participant may contact the Global Human Resources
Department.
(p)    Insider Trading/Market Abuse Laws. The Participant may be subject to
insider trading restrictions and/or market abuse laws in applicable
jurisdictions, including the United States, the United Kingdom, and the
Participant's country, which may affect the Participant's ability to directly or
indirectly, for his- or her- self or a third party, acquire or sell, or attempt
to sell, Shares under the Plan during such times as the Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdiction, including the United States, the United
Kingdom, and the Participant's country), or may affect the trade in Shares or
the trade in rights to Shares under the Plan. These laws may be the same or
different from any Company insider trading policy. The Participant acknowledges
that it is the Participant's responsibility to be informed of and compliant with
such regulations, and the Participant should speak to the Participant's personal
advisor on this matter.
(q)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.
(r)    Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
(s)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. The Participant hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or a third party designated by the Company.
7.    Change in Control. In the event of a Change in Control after the end of
the Performance Cycle but prior to the vesting or settlement of the SEA RSUs,
the level of attainment of the Performance Goals and the number of Earned SEA
RSUs (if any) will be determined and certified by the Committee in the manner
set forth on Exhibit A. If a Change in Control occurs prior to the end of the
Performance Cycle, the Performance Cycle will end on the Accelerated End Date
set forth on Exhibit A and the level of attainment of the Performance Goals and
the number of Earned SEA RSUs (if any) will be determined and certified by the
Committee in the manner set forth on Exhibit A. Any such Earned SEA RSUs will
vest and be settled in accordance with Section 2 and Section 3 of this
Agreement.
8.    Country-Specific Provisions. The SEA RSUs shall be subject to the
additional terms and conditions set forth in Appendix I to this Agreement for
the Participant's country, if any. Moreover, if the Participant relocates to one
of the countries included in Appendix I, the terms and conditions for such
country will apply to the Participant, to the extent the Company determines that
the application of such


8



--------------------------------------------------------------------------------




terms and conditions is necessary or advisable in order to comply with local law
or facilitate the administration of the Plan.
9.    Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant's participation in the Plan, on the SEA
RSUs and on any Shares acquired under the Plan, to the extent the Company
determines it is necessary or advisable for legal or administrative reasons, and
to require the Participant to sign any additional agreements or undertakings
that may be necessary to accomplish the foregoing.
IN WITNESS WHEREOF, the Company has executed this Agreement as of the day first
written above.
By:      /s/ Jerry Montgomery                 
Jerry Montgomery
Chief Human Resources Officer


9



--------------------------------------------------------------------------------




APPENDIX I


Country Specific Information


TERMS AND CONDITIONS
This Appendix I includes additional terms and conditions that govern the SEA
RSUs granted to the Participant if the Participant resides in one of the
countries listed herein. This Appendix I forms part of the Agreement. These
terms and conditions are in addition to, or if so indicated, in place of, the
terms and conditions in the Agreement.
If the Participant is a citizen or resident of a country other than the one in
which the Participant is currently working, is considered a resident of another
country for local law purposes or transfers employment and/or residency between
countries after the Date of Grant, the Company shall, in its sole discretion,
determine to what extent the additional terms and conditions included herein
will apply to the Participant under these circumstances.
NOTIFICATIONS
This Appendix I also includes information regarding exchange controls,
securities laws and certain other issues of which the Participant should be
aware with respect to the Participant's participation in the Plan. The
information is based on the exchange control, securities laws and other laws in
effect in the respective countries as of November [YEAR]. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Participant not rely on the information noted herein as the only source of
information relating to the consequences of the Participant's participation in
the Plan because the information may be out of date at the time the Participant
vests in the SEA RSUs or when the Participant sells the Shares acquired under
the Plan.
In addition, the information contained herein is general in nature and may not
apply to the Participant's particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant's country may apply to the Participant's
situation.
Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working, is considered a resident of
another country for local law purposes or transfers employment and/or residency
between countries after the Grant Date, the information contained herein may not
be applicable in the same manner to the Participant.
Capitalized terms not explicitly defined in this Appendix I but defined in the
Agreement or Plan shall have the same definitions as in the Plan and/or the
Agreement.
[COUNTRY SPECIFIC PROVISIONS]


10



--------------------------------------------------------------------------------




EXHIBIT A
TSR Performance Schedule


The multiple of the Target Amount of SEA RSUs that shall be earned and become
eligible to vest will be based upon the Company's level of attainment of the
Performance Goals during the Performance Cycle. For this purpose:


[PERFORMANCE CRITERIA FOR GRANT]


11

